DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Reply to Final Office Action, filed July 25, 2022 (“Reply”).  Applicant has amended Claims 1, 11, and 21; and has canceled Claims 7 and 17.  No claims are added.  As amended, Claims 1-6, 8-16, and 18-21 are presented for examination.
In Office action mailed March 31, 2022 (“Office Action”):
Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson (US 2011/0247042 A1).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson in view of Lee et al. (US 7,693,907 “Lee”).
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments (Reply Pages 7-9) have been fully considered, but are moot in view of the new grounds of rejection.  However, Applicant’s arguments remain relevant to the claims as currently pending and will therefore be addressed accordingly.
In particular, Applicant presents:
To expedite prosecution, applicant has amended independent claim 1 to incorporate the limitations of dependent claim 7, which was indicated by the Examiner as containing allowable subject matter. For example, independent claim 1 now recites the features of "storing a timestamp that corresponds to the sliding window and the subset of content items" and "causing, using the hardware processor, the subset of content items that correspond to the media content item to be presented based on the timestamp."

The Examiner respectfully disagrees.
	It is the Examiner’s position that now canceled Claim 7 recited “wherein determining whether there are one or more content items that correspond to the media content item further includes storing a timestamp that corresponds to the sliding window and the one or more content items” and that differs from currently amended Claim 1 reciting “storing a timestamp that corresponds to the sliding window and the subset of content items.”  Therefore, the Examiner submits that the amendment has changed the scope of Claim 1, prompting a new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 2011/0247042 A1) in view of Neumeier et al. (US 2010/0306808 A1 “Neumeier” of Record).
In regards to Claim 1, Mallinson teaches a method for providing information relating to media content (process of Fig. 3, as introduced in [0024]), the method comprising:
determining, using a hardware processor (CPU 802, as described in [0045]), whether there are one or more content items that correspond to the media content item being presented by:
retrieving captioning content that is associated with the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
causing, using the hardware processor, the subset of content items that correspond to the media content item to be presented (display of supplemental content, as described in [0025]; with further reference to the examples of Figs. 4 and 5, as described in [0027,0028]).
	However, Mallinson does not explicitly demonstrate:
storing a timestamp that corresponds to the sliding window and the subset of content items; and
the causing to be presented based on the timestamp.
In a similar field of invention, Neumeier teaches a method and system for identifying video segments by deriving data from the television signals (Abstract).  Neumeier further discloses:
storing a timestamp that corresponds to the sliding window and the subset of content items (location identifying a segment and an offset, as described in [0024,0072]; with further reference to information stored in Database 66, as described in [0076,0079]); and
the causing to be presented based on the timestamp (triggering of events based on timestamps, as described in [0076]; with further reference to the operations of Pop-up Window 110, as described in [0024]).
Both Mallinson and Neumeier teach similar techniques for providing contextually targeted supplemental content to an end user.  Neumeier further discloses a known technique for utilizing timestamp information in order to determine contextual information regarding the supplemental content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content presentation technique of Mallinson to include the timestamp based content selection technique of Neumeier in order to improve the technique of identifying what video segment is being viewed on the television (as Neumeier suggest in [0009]).
In regards to Claim 2, the combination of Mallinson and Neumeier teaches the method of claim 1, wherein the media content is presented by a media device and wherein the subset of content items is presented by a mobile device (Mallinson: Display Device 102 of Fig. 1, as introduced in [0019] and receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]).
In regards to Claim 3, the combination of Mallinson and Neumeier teaches the method of claim 1, further comprising:
receiving audio data that is captured using a mobile device (Mallinson: receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]); and
determining, in response to receiving the audio data, a content source that is providing a media content item based on the received audio data (Mallinson: channel information provided with capture information, as described in [0026]).
In regards to Claim 4, the combination of Mallinson and Neumeier teaches the method of claim 3, wherein the content source is a channel that is providing one or more television programs (Mallinson: television program, as described in [0025]).
In regards to Claim 5, the combination of Mallinson and Neumeier teaches the method of claim 3, wherein the audio data comprises an audio fingerprint corresponding to the media content item, and wherein the content source is determined based on the received audio fingerprint (Mallinson: audio fingerprinting process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 6, the combination of Mallinson and Neumeier teaches the method of claim 5, wherein the content source is determined by comparing the audio fingerprint corresponding to the media content item with one of a plurality of stored audio fingerprints associated with a plurality of media content items (Mallinson: process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 8, the combination of Mallinson and Neumeier teaches the method of claim 1, further comprising:
receiving additional captioning content corresponding to the media content item (Mallinson: reception of most recent data by way of caching or storing a loop of recorded information, as described in [0038]);
updating the captioning content by adding the additional captioning content and removing a portion of the captioning content (Mallinson: constantly updating recently-broadcast period of information, as described in [0040]);
determining whether at least one of the plurality of keywords associated with the one or more content items is included in the updated captioning content (Mallinson: search using keywords extracted from content, as described in [0035]; with further reference to determination of matching content at 308, as described in [0025]); and
in response to determining that a content item matches the updated captioning content, storing the content item in a timeline associated with the media content item (Mallinson: captured content can be stored for subsequent analysis, as described in [0026]).

In regards to Claim 11, Mallinson teaches a system for providing information relating to media content (environment of Figs. 1 and 2, as introduced in [0019]), the system comprising:
a hardware processor (CPU 802, as described in [0045]) that is configured to:
determine whether there are one or more content items that correspond to the media content item being presented by:
retrieving captioning content that is associated with the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
cause the subset of content items that correspond to the media content item to be presented (display of supplemental content, as described in [0025]; with further reference to the examples of Figs. 4 and 5, as described in [0027,0028]).
However, Mallinson does not explicitly demonstrate:
storing a timestamp that corresponds to the sliding window and the subset of content items; and
the causing to be presented based on the timestamp.
In a similar field of invention, Neumeier teaches a method and system for identifying video segments by deriving data from the television signals (Abstract).  Neumeier further discloses:
storing a timestamp that corresponds to the sliding window and the subset of content items (location identifying a segment and an offset, as described in [0024,0072]; with further reference to information stored in Database 66, as described in [0076,0079]); and
the causing to be presented based on the timestamp (triggering of events based on timestamps, as described in [0076]; with further reference to the operations of Pop-up Window 110, as described in [0024]).
Both Mallinson and Neumeier teach similar techniques for providing contextually targeted supplemental content to an end user.  Neumeier further discloses a known technique for utilizing timestamp information in order to determine contextual information regarding the supplemental content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content presentation technique of Mallinson to include the timestamp based content selection technique of Neumeier in order to improve the technique of identifying what video segment is being viewed on the television (as Neumeier suggest in [0009]).
In regards to Claim 12, the combination of Mallinson and Neumeier teaches the system of claim 11, wherein the media content is presented by a media device and wherein the subset of content items is presented by a mobile device (Mallinson: receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]).
In regards to Claim 13, the combination of Mallinson and Neumeier teaches the system of claim 11, wherein the hardware processor is further configured to:
receive audio data that is captured using a mobile device (Mallinson: receive captured media file from user device at 302, as described in [0024]; with further reference to user device including Cell Phone 106, as described in [0019]); and
determine, in response to receiving the audio data, a content source that is providing a media content item based on the received audio data (Mallinson: channel information provided with capture information, as described in [0026]).
In regards to Claim 14, the combination of Mallinson and Neumeier teaches the system of claim 13, wherein the content source is a channel that is providing one or more television programs (Mallinson: television program, as described in [0025]).
In regards to Claim 15, the combination of Mallinson and Neumeier teaches the system of claim 13, wherein the audio data comprises an audio fingerprint corresponding to the media content item, and wherein the content source is determined based on the received audio fingerprint (Mallinson: audio fingerprinting process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 16, the combination of Mallinson and Neumeier teaches the system of claim 15, wherein the content source is determined by comparing the audio fingerprint corresponding to the media content item with one of a plurality of stored audio fingerprints associated with a plurality of media content items (Mallinson: process of Fig. 3 including matching captured audio with a database in order to determine content that was captured by the user, as described in [0024,0025]).
In regards to Claim 18, the combination of Mallinson and Neumeier teaches the system of claim 11, wherein the hardware processor is further configured to:
receive additional captioning content corresponding to the media content item (Mallinson: reception of most recent data by way of caching or storing a loop of recorded information, as described in [0038]);
update the captioning content by adding the additional captioning content and removing a portion of the captioning content (Mallinson: constantly updating recently-broadcast period of information, as described in [0040]);
determine whether at least one of the plurality of keywords associated with the one or more content items is included in the updated captioning content (Mallinson: search using keywords extracted from content, as described in [0035]; with further reference to determination of matching content at 308, as described in [0025]); and
in response to determining that a content item matches the updated captioning content, store the content item in a timeline associated with the media content item (Mallinson: captured content can be stored for subsequent analysis, as described in [0026]).

In regards to Claim 21, Mallinson teaches a non-transitory computer-readable medium containing computer executable instructions that (instructions stored in Memory 818, as described in [0043]), when executed by a processor (CPU 802, as described in [0045]), cause the processor to perform a method for providing information relating to media content, the method comprising:
determining whether there are one or more content items that correspond to the media content item being presented by:
retrieving captioning content that is associated with the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
generating a sliding window of captioning content that corresponds with a particular time period of the media content item (analyze captured media file at 304, as described in [0024]; with further reference to recognition of closed caption associated with content segment, as described in [0034] and sliding window of data, as described in [0038,0039]);
searching through the captioning content in the sliding window of captioning content for portions of the captioning content that contain one or more keywords extracted from the one or more content items to obtain a subset of content items (search using keywords extracted from content, as described in [0035]); and
designating the subset of content items as matching the sliding window of captioning content based on the one or more keywords found within the sliding window of captioning content (determination of matching content at 308, as described in [0024,0025]; with further reference to keywords extracted from content, such as product names or other detected words, as described in [0035]); and
causing the subset of content items that correspond to the media content item to be presented (display of supplemental content, as described in [0025]; with further reference to the examples of Figs. 4 and 5, as described in [0027,0028]).
However, Mallinson does not explicitly demonstrate:
storing a timestamp that corresponds to the sliding window and the subset of content items; and
the causing to be presented based on the timestamp.
In a similar field of invention, Neumeier teaches a method and system for identifying video segments by deriving data from the television signals (Abstract).  Neumeier further discloses:
storing a timestamp that corresponds to the sliding window and the subset of content items (location identifying a segment and an offset, as described in [0024,0072]; with further reference to information stored in Database 66, as described in [0076,0079]); and
the causing to be presented based on the timestamp (triggering of events based on timestamps, as described in [0076]; with further reference to the operations of Pop-up Window 110, as described in [0024]).
Both Mallinson and Neumeier teach similar techniques for providing contextually targeted supplemental content to an end user.  Neumeier further discloses a known technique for utilizing timestamp information in order to determine contextual information regarding the supplemental content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content presentation technique of Mallinson to include the timestamp based content selection technique of Neumeier in order to improve the technique of identifying what video segment is being viewed on the television (as Neumeier suggest in [0009]).


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mallinson and Neumeier in view of Lee et al. (US 7,693,907 “Lee” of Record).
In regards to Claim 9, the combination of Mallinson and Neumeier teaches the method of claim 1, further comprising:
determining a plurality of keywords associated with each content item in the one or more content items (Mallinson: keywords extracted from the content, as described in [0035]); and
determining whether at least one of the plurality of keywords associated with each content item in the one or more content items is included in the captioning content (Mallinson: determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate determining the plurality of keywords based on a frequency of a keyword within each content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses determining the plurality of keywords based on a frequency of a keyword within each content item (process of Fig. 5 including giving a weight to keywords based on frequency of occurrence, as described in Col. 15 Lines 7-17).
Both Mallinson and Lee teach similar techniques for collecting and delivering content to a mobile device.  Lee further discloses a known technique for determining relevant keywords associated with news content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supplemental content delivery technique of Mallinson to include the frequency of keyword technique of Lee in order to generate a list of relevant content items for the end user (as Lee suggest in Col. 14 Lines 30-38).
In regards to Claim 10, the combination of Mallinson and Neumeier teaches the method of claim 1, further comprising:
retrieving the one or more content items (Mallinson: determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate:
sorting the one or more content items into groups of content items based on topic information; and
selecting a content item from each group of content items based on popularity information and timing information associated with a recency of the content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses:
sorting the one or more content items into groups of content items based on topic information (process of Fig. 7 including generation of News List 614 containing weighted news items based on similarity, as described in Col. 17 Line 63—Col. 18 Line 14); and
selecting a content item from each group of content items based on popularity information and timing information associated with a recency of the content item (weight factors including news items determined to be currently popular, as described in Col. 7 Line 60—Col. 8 Line 21).
Both Mallinson and Lee teach similar techniques for collecting and delivering news content to a mobile device.  Lee further discloses a known technique for presenting a list of sorted popular news items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mobile content delivery technique of Mallinson to include the sorting technique of Lee in order to generate a list of relevant content items for the end user (as Lee suggest in Col. 14 Lines 30-38).

In regards to Claim 19, the combination of Mallinson and Neumeier teaches the system of claim 11, wherein the hardware processor is further configured to:
determine a plurality of keywords associated with each content item in the one or more content items (Mallinson: keywords extracted from the content, as described in [0035]); and
determine whether at least one of the plurality of keywords associated with each content item in the one or more content items is included in the captioning content (Mallinson: determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate determining the plurality of keywords based on a frequency of a keyword within each content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses determining the plurality of keywords based on a frequency of a keyword within each content item (process of Fig. 5 including giving a weight to keywords based on frequency of occurrence, as described in Col. 15 Lines 7-17).
Both Mallinson and Lee teach similar techniques for collecting and delivering content to a mobile device.  Lee further discloses a known technique for determining relevant keywords associated with news content items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supplemental content delivery technique of Mallinson to include the frequency of keyword technique of Lee in order to generate a list of relevant content items for the end user (as Lee suggest in Col. 14 Lines 30-38).
In regards to Claim 20, the combination of Mallinson and Neumeier teaches the system of claim 11, wherein the hardware processor is further configured to:
retrieve the one or more content items (Mallinson: determination of matching content at 308, as described in [0025]).
However, Mallinson does not explicitly demonstrate:
sort the one or more content items into groups of content items based on topic information; and
select a content item from each group of content items based on popularity information and timing information associated with a recency of the content item.
In a similar field of invention, Lee teaches a method and system for selecting news formatted for a mobile device (Abstract).  Lee further discloses:
sort the one or more content items into groups of content items based on topic information (process of Fig. 7 including generation of News List 614 containing weighted news items based on similarity, as described in Col. 17 Line 63—Col. 18 Line 14); and
select a content item from each group of content items based on popularity information and timing information associated with a recency of the content item (weight factors including news items determined to be currently popular, as described in Col. 7 Line 60—Col. 8 Line 21).
Both Mallinson and Lee teach similar techniques for collecting and delivering news content to a mobile device.  Lee further discloses a known technique for presenting a list of sorted popular news items.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mobile content delivery technique of Mallinson to include the sorting technique of Lee in order to generate a list of relevant content items for the end user (as Lee suggest in Col. 14 Lines 30-38).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426